Emigrant Mtge. Co., Inc. v Hart (2014 NY Slip Op 05833)
Emigrant Mtge. Co., Inc. v Hart
2014 NY Slip Op 05833
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


[*1]Emigrant Mortgage Company, Inc., respondent,
vKenneth W. Hart, et al., defendants, Catherine Hart, appellant.
Spiegel & Barbato, LLP, Bronx, N.Y. (Brian C. Mardon of counsel), for appellant.
Knuckles, Komosinski & Elliott LLP, Elmsford, N.Y. (Jordan J. Manfro of counsel), for respondent.
DECISION & ORDER
In an action to foreclose a mortgage, the defendant Catherine Hart appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Smith, J.), entered November 25, 2013, as denied that branch of her motion which was pursuant to CPLR 1203 to vacate a judgment of foreclosure and sale of the same court dated July 8, 2013, entered against the defendant Kenneth W. Hart upon his failure to appear in the action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied that branch of the appellant's motion which was pursuant to CPLR 1203 to vacate a judgment of foreclosure and sale entered against the defendant Kenneth W. Hart upon his failure to appear in the action. We note that, on this appeal, Catherine Hart appeared in her individual capacity only and no one appeared on behalf of the defendant Kenneth W. Hart.
RIVERA, J.P., BALKIN, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court